DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the micromirror/micromirror array including at least one comb drive having first and second portions formed from a common layer of material, and at least one comb drive having first and second portions formed from separate wafers (claim 58) and the micromirror/micromirror array including at least one comb drive having first and second portions formed from a common wafer, and at least one comb drive having first and second portions formed from separate wafers (claim 67) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 & 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present specification does not appear to disclose a micromirror/micromirror array having a comb drive with first and second portions formed from a common layer/wafer, in addition to a comb drive with first and second portions formed from separate wafers. As disclosed, the first and second portions of a comb drive may be formed from separate or common wafers (claims 58-59 & 67-68 as originally presented). However, the specification does not reasonably convey that the inventor had possession of the inventions of present claims 58 & 67 including two different types of comb drives.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-57, 59 & 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagihara et al. (US 2010/0067084 A1, cited previously) in view of Moffat et al. (US 2007/0241076 A1).
Hagihara and Moffat disclose MEMS. Therefore, they are analogous art.
	Regarding claim 49, Hagihara discloses a micromirror comprising: a mirror (Figs. 1-3: mirror) pivotally attached to a mount (Figs. 1-3: 3 – movable frame) by a first pivoting structure 
that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-3: 6 – second hinges); a first comb drive having a first portion fixed relative to the mirror (Figs. 1-3: 2a – electrodes) and a second portion fixed relative to the mount (Figs. 1-3: 3a – electrodes), and the first comb drive being adapted to actuate the mirror about the first axis (see Figs. 1-3); a first support structure pivotally attached to the mount (Figs. 1-3: 4 – fixed frame) by a second 
	Hagihara neither teaches nor suggests for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis.
	However, Moffat discloses a micromirror in which for a comb drive, a first portion is offset from a second portion in a vertical direction perpendicular to a rotational axis (see Figs. 3G-H: 140 & 150 – rotor & stator fingers are vertically offset). Among the benefits of this configuration includes achieving high actuator strength and speed and improved angular range (paras [0003] & [0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror of Hagihara such that for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis, as taught by Moffat, in order to achieve high actuator strength and speed and improved angular range.

	Regarding claim 51, Hagihara and Moffat disclose the second portion of the first comb drive and the second portion of the second comb drive are disposed in the common plane (see Hagihara Fig. 3).  
	Regarding claim 52, Hagihara and Moffat disclose the mount is a frame that circumscribes the mirror and the first pivoting structure is inside the frame (see Hagihara Fig. 3).  
	Regarding claim 53, Hagihara and Moffat disclose the second comb drive and the second pivoting structure are outside the frame (see Hagihara Fig. 3).  
	Regarding claim 54, Hagihara and Moffat disclose the first comb drive is adjacent to the mirror (see Hagihara Figs. 1-3).  
	Regarding claim 55, Hagihara and Moffat disclose the second pivoting structure comprises a first pivot segment aligned with a second pivot segment along the second axis (see Hagihara Figs. 1-3), and the first pivot segment and the second pivot segment being electrically isolated (see Hagihara Fig. 5 & para [0052]: electrically isolated regions having different patterns).  
	Regarding claim 56, Hagihara and Moffat disclose the first portion of the first comb drive and the first portion of the second comb drive are electrically coupled (see Hagihara Figs. 1-5: they are seen to be coupled via electrodes 3a).  
	Regarding claim 57, Hagihara and Moffat disclose the first and second portions of at least one comb drive are electrically isolated by an isolation trench (see Hagihara Figs. 1-3 & 5).  

	Regarding claim 72, Hagihara and Moffat disclose the first comb drive, the first support structure, and the second comb drive are formed from a common layer of material (Hagihara Figs. 4A-B & para [0043]; Moffat Figs. 3G-H); and for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis (Moffat Figs. 3G-H).
Claims 60-65, 68-71 & 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soneda et al. (US 2003/0218793 A1, previously cited) in view of Moffat et al.
Soneda and Moffat disclose MEMS. Therefore, they are analogous art.
	Regarding claim 60, Soneda discloses a micromirror array comprising: an array of micromirrors (Figs. 5-6: X2’ – micro mirror units), each micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-4: 140 – torsion bars); a first comb drive having a first portion fixed relative to the mirror (Figs. 1-4: 110a-b – comb-like electrodes) and a second portion fixed relative to the mount (Figs. 1-4: 122a-b – comb-like electrodes), and the first comb drive being adapted to actuate the mirror about the first axis; a first support structure (Figs. 1-4: 130 – outer frame) pivotally attached to the mount by a second pivoting structure (Figs. 1-4: 150 – torsion bars) that permits pivotal movement of the mount relative to the first support structure about a second axis, and the second axis being non-parallel to the first axis (see Figs. 1-4); and a second comb drive having a first portion fixed relative to the mount (Figs. 1-4: 121a-b – comb-like electrodes) and a 
	The above embodiment of Soneda neither teaches nor suggests the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the array of micromirrors being mounted adjacent to the second side of the TSV wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections.  
	However, in a third embodiment, Soneda discloses a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer (Fig. 17: 220 – electrical conductor), the array of micromirrors being mounted adjacent to the second side of the TSV wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections (see Fig. 17 & paras [0074]-[0078]). Among the benefits of this configuration includes reducing the thickness of the micromirror array.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of the first embodiment of Soneda such that the wafer is a 
Soneda neither teaches nor suggests for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis.
	However, Moffat discloses a micromirror in which for a comb drive, a first portion is offset from a second portion in a vertical direction perpendicular to a rotational axis (see Figs. 3G-H: 140 & 150 – rotor & stator fingers are vertically offset). Among the benefits of this configuration includes achieving high actuator strength and speed and improved angular range (paras [0003] & [0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda such that for at least one of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis, as taught by Moffat, in order to achieve high actuator strength and speed and improved angular range.
	Regarding claim 61, Soneda and Moffat disclose the first portion of the first comb drive is electrically isolated from the second portion of the first comb drive; and the first portion of the second comb drive is electrically isolated from the second portion of the second comb drive (Soneda paras [0055]-[0056]: each portion can be electrically charged via a different electrode pad).  

	Regarding claim 63, Soneda and Moffat disclose the TSV wafer comprises a cavity below a mirror surface (Soneda Fig. 17: 203 – retrieved portion).  
	Regarding claim 64, Soneda and Moffat disclose the electrical connections comprise posts that extend out from the second side of the TSV wafer and space the micromirror from the TSV wafer (Soneda Fig. 17: 304 – single-bead solder bumps).  
Regarding claim 65, Soneda and Moffat disclose the second portion of the second comb drive is attached to a second support structure, and the second support structure is fixed relative to the first support structure (Soneda Fig. 17: 304 – single-bead solder bumps).  
	Regarding claim 68, Soneda and Moffat disclose the array of micromirrors is formed from a common layer of material (Soneda Fig. 5: 100 – micro mirror substrate)  
	Regarding claim 69, Soneda and Moffat disclose the first comb drive comprises a plurality of first portions and a plurality of second portions (see Soneda Figs. 1-4), the plurality of second portions being connected to at least two different electrical connections (Soneda paras [0055]-[0056]).  
	Regarding claim 70, Soneda and Moffat disclose the second comb drive comprises a plurality of first portions and a plurality of second portions (see Soneda Figs. 1-4), the second portions being connected to at least two different electrical connections (Soneda para [0056]).  
Regarding claim 71, Soneda discloses a micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first 
	The above embodiment of Soneda neither teaches nor suggests the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the electrical connections extending out from the second side of the TSV wafer.  
	However, in a third embodiment, Soneda discloses a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer (Fig. 17: 220 – electrical conductor; the electrical connections are further seen to include wiring 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of the first embodiment of Soneda such that the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the electrical connections extending out from the second side of the TSV wafer, as taught by the third embodiment of Soneda, in order to reduce the thickness of the micromirror array.
Soneda neither teaches nor suggests for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis.
	However, Moffat discloses a micromirror in which for a comb drive, a first portion is offset from a second portion in a vertical direction perpendicular to a rotational axis (see Figs. 3G-H: 140 & 150 – rotor & stator fingers are vertically offset). Among the benefits of this configuration includes achieving high actuator strength and speed and improved angular range (paras [0003] & [0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda such that for each of the first comb drive and the second comb drive, the first portion is offset from the second portion in a direction perpendicular to the first axis and the second axis, as taught by Moffat, in order to achieve high actuator strength and speed and improved angular range.
.
Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soneda et al. in view of Moffat et al., further in view of Ohmori (US 2009/0002798 A1, cited previously).
	Soneda, Moffat and Ohmori disclose MEMS. Therefore, they are analogous art.
	Regarding claim 66, Soneda neither teaches nor suggests the first support structure and the second support structure comprise posts that space the micromirror from the second side of the TSV wafer.  
	However, Ohmori discloses a micromirror array in which a first support structure and a second support structure comprise posts that space the micromirror from the second side of the TSV wafer (see Figs. 5A-C: portions from which comb electrodes 24a and 24c protrude). Among the benefits of this configuration includes improving the stability of the mirror.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda and Moffat such that the first support structure and the second support structure comprise posts that space the micromirror from the second side of the TSV wafer, as taught by Ohmori, in order to improve the stability of the mirror.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872